CUSIP No. 893641100 Page16 of 17 JOINT FILING UNDERTAKING The undersigned, being duly authorized thereunto, hereby execute this agreement as an exhibit to this amendment to Schedule 13D/A to evidence the agreement of the below-named parties, in accordance with the rules promulgated pursuant to the Securities Exchange Act of 1934, to file this amendment to Schedule 13D/A jointly on behalf of each such party. The execution and filing of this agreement shall not be construed as an admission that the below-named parties are a group, or have agreed to act as a group. DATED:January 26, 2012 BERKSHIRE FUND VII, L.P. By: Seventh Berkshire Associates LLC, its General Partner By: /s/ Sharlyn C. Heslam Name: Sharlyn C. Heslam Title: Managing Director BERKSHIRE FUND VII-A, L.P. By: Seventh Berkshire Associates LLC, its General Partner By: /s/ Sharlyn C. Heslam Name: Sharlyn C. Heslam Title: Managing Director BERKSHIRE INVESTORS LLC By: /s/ Sharlyn C. Heslam Name: Sharlyn C. Heslam Title: Managing Director BERKSHIRE INVESTORS III LLC By: /s/ Sharlyn C. Heslam Name: Sharlyn C. Heslam Title: Managing Director STOCKBRIDGE FUND, L.P. By: Stockbridge Associates LLC, its General Partner By: /s/ Sharlyn C. Heslam Name: Sharlyn C. Heslam Title: Managing Director CUSIP No. 893641100 Page17 of 17 STOCKBRIDGE PARTNERS LLC By: Berkshire Partners LLC, its sole Managing Member By: /s/ Sharlyn C. Heslam Name: Sharlyn C. Heslam Title: Managing Director STOCKBRIDGE FUND M, L.P. By: Stockbridge Associates LLC, its General Partner By: /s/ Sharlyn C. Heslam Name: Sharlyn C. Heslam Title: Managing Director STOCKBRIDGE ABSOLUTE RETURN FUND, L.P. By: Stockbridge Associates LLC, its General Partner By: /s/ Sharlyn C. Heslam Name: Sharlyn C. Heslam Title: Managing Director STOCKBRIDGE MASTER FUND (OS), L.P. By: Stockbridge Associates LLC, its General Partner By: /s/ Sharlyn C. Heslam Name: Sharlyn C. Heslam Title: Managing Director
